Title: To James Madison from Joseph Warner Rose, 1 December 1806
From: Rose, Joseph Warner
To: Madison, James



Sir,
Antigua December 1st: 1806.

I have the honor to enclose you a Return of Vessels detained by His Majesty’s Cruizers and Private Armed Vessels as also a list of Seamen Impressed who are still onboard His Majesty’s Ships which Vessels have not been into this Port so as to have enabled me to get them Released  It gives me much gratification in observing, that the strict orders given by Sir Alexander Cockrane the Admiral on this Station to the Officers under his Command not to molest any American Seaman has been so well observed that I have had but very little difficulty where instances have occurred of procuring them enlargement  I am sorry it is not in my power to give as Satisfactory account of the proceedings of the Court of admiralty of this Island and I humbly conceive some notice ought to be taken that a Check might be given to the enormous Fees which are demanded of the Unfortunate Americans detained in this Port  when Property is libelled the most frivolous pretences are made for the purpose of putting it off for further Proof merely to exonerate the Captors from any expence & likewise to make the Claimant liable for those extravagant demands.  I forwarded on the 23rd: August particulars of the Condemnation of Brig Triton Prentiss Master and duplicate of the same on the 3rd: September  You have herewith the particulars of expence attending the Trial of 47 Hhds Molasses which was put off for further Proof for the t of Account Sales which will be sufficient to shew how the Merchants & Underwriters are imposed upon and nothing but a representation can possibly put a stop to their illegal demands.  I have the Honor to be Sir your Obet: Humble Servant

Joseph Warner Rose

